PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Banfield et al.
Application No. 15/498,299
Filed: April 26, 2017
For: Aircraft Lavatory Complex for People of Reduced Mobility

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, October 27, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on January 28, 2021.  A Notice of Abandonment was mailed May 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center 3641 for appropriate action in the normal course of business on the reply received August 12, 2021.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions

cc:       Joshua L. Jones
            LOCKE LORD LLP
            One Canterbury Green
            201 Broad Street
            Stamford, Connecticut 06901